NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                   Submitted March 12, 2008*
                                     Decided April 3, 2008

                                            Before

                                 WILLIAM J. BAUER, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

                                 MICHAEL S. KANNE, Circuit Judge

No. 07‐2327

ERIC HOLTON,                                         Appeal from the United States District
      Plaintiff‐Appellant,                           Court for the Western District of
                                                     Wisconsin.
       v.
                                                     No. 07 C 241
AMY MORALES, et al.,
     Defendants‐Appellees.                           John C. Shabaz,
                                                     Judge.

                                          O R D E R

        Eric Holton, a Wisconsin prisoner, seeks relief under 42 U.S.C. § 1983 for due‐process
violations allegedly arising from a prison disciplinary action.  The district court dismissed




       *
        The appellees were not served with process in the district court and are not
participating in this appeal.  After an examination of the appellantʹs brief and the record, we
have concluded that oral argument is unnecessary.  Thus, the appeal is submitted on the
appellantʹs brief and the record.  See FED. R. APP. P. 34(a)(2).
No. 07‐2327                                                                                 Page 2

the complaint without prejudice at screening for failure to state a claim.  See 28 U.S.C.
§ 1915A.  We affirm.

       In 2006 a Wisconsin prison adjustment committee found Holton guilty of making
and possessing a crude knife, theft, and altering prison property.  See WIS. ADMIN. CODE
DOC § 303.34, 303.35, 303.45.  His punishment included one year of disciplinary
segregation, restitution of $8.30, and an addition of twenty days before his mandatory
release takes effect.  See id. § 303.64‐303.72, 303.84.  Holton appealed the decision of the
adjustment committee to the warden, but to no avail.  See id. § 303.76(7).

       Holton then filed this action claiming that the adjustment committee had relied upon
an erroneous conduct report and thus deprived him of liberty without due process of law. 
Holton also argued that the adjustment committee was not impartial because one of its
members was the target of a lawsuit brought by Holton’s brother, as was the warden who
affirmed the committee’s decision.

       In its order of dismissal, the district court justified its decision as follows:

        In Zinermon v. Burch, 439 U.S. 113 (1990), the United States Supreme Court held that
       a deprivation of an individual’s liberty interest does not state a claim under the
       Fourteenth Amendment due process clause if adequate state post‐deprivation
       remedies exist. Plaintiff has adequate state post‐deprivation remedies including
       administrative remedies, a state petition for a write of habeas corpus, and a state
       court action for damages. Accordingly, plaintiff’s claim must be dismissed for failure
       to state a claim under federal law.

We are not able, from that brief paragraph, to determine why the district court believed
Zinermon applied.  However, we need not further develop the district court’s analysis
because § 1983 is an inappropriate vehicle for the relief Holton seeks in this suit. See Remet
Corp v. City of Chicago, 509 F.3d 816, 817 (7th Cir. 2007) (holding that judgment may be
affirmed on any ground supported by the record).

       Habeas corpus provides the exclusive remedy for a state prisoner who wishes to
challenge the fact or duration of confinement.  See, e.g., Muhammad v. Close, 540 U.S. 749,
750‐52 (2004); Cochran v. Buss, 381 F.3d 637, 639 (7th Cir. 2004); Montgomery v. Anderson, 262
F.3d 641, 643‐44 (7th Cir. 2001).  A § 1983 action that would undermine the validity of a
prison disciplinary conviction which directly affects the length of confinement cannot
proceed until the prisoner has “achieve[d] favorable termination of his available state, or
federal habeas, opportunities to challenge the underlying conviction or sentence.” 
Muhammad, 512 U.S. at 751; see Edwards v. Balisok, 520 U.S. 641 (1997); Montgomery, 262 F.3d
No. 07‐2327                                                                             Page 3

at 643‐44.  Holton challenges, among other sanctions, the addition of twenty days before his
mandatory release takes effect.  Because this punishment affects the duration of his
sentence, habeas corpus is the only appropriate vehicle for Holton’s due‐process claims.  See
WIS. STAT. § 302.11; Grennier v. Frank, 453 F.3d 442, 444 (7th Cir. 2006); Cochran, 381 F.3d at
639 (“State prisoners who want to challenge their convictions, their sentences, or
administrative orders revoking good‐time credits or equivalent sentence‐shortening
devices, must seek habeas corpus, because they contest the fact or duration of custody.”);
Felce v. Fiedler, 974 F.2d 1484, 1491‐92 (7th Cir. 1992).  For this reason, the judgment of
dismissal is AFFIRMED.